President.
This case has been argued with ingenuity, and with good sense. Much canonical learning has been expended, the discussion of which I do not think necessary, in deciding this case on its merits.
It is to be regretted, that people will apply to ignorant men to write wills and other papers affecting property. Had this will been written by a man of any skill, *370competent to express the meaning of the testator, all this dispute might have been avoided. The testator himself had but little acquaintance either with our laws or our language. As the will stands, the meaning of the testator seems to be discoverable ; and, if it be, we ought, if confidently with established rules, it be in our power, to carry it into effect.
Theodorus Browers, a priest regularly exercising pastoral functions in a congregation, was desirous of extending to this congregation his good will and services beyond his life. With this view, he made his will and devised this estate to the priest who should succeed him, and to his successors forever. And on this succeeding priest, and every succeeding priest for the time being, he imposed the duty of saying masses. As I view this will, therefore, no man could be legally admitted to the possession of this estate under the will, but one qualified to succeed Mr. Browers in the discharge of the pastoral duties in this congregation, according to the rules of the Roman Catholic church. When one so qualified to succeed Mr. Browers, in his pastoral charge, is admitted into the possession of this estate, he must, to retain this possession, continue to discharge the pastoral functions in this congregation according to the rules of this church ; and, besides those pastoral duties, he must say four masses yearly for the soul of Mr. Browers.
I lay out of the question all discussion, whether a priest can, by any sentence of the church, be reduced to the state of a layman, and disqualified from saying masses, or dispensing any of the sacraments. It will be sufficient for me to ascertain whether Fromm, according to the rules of the Catholic church, was qualified to take, and is qualified to retain, possession of this estate, under the will as I have construed it.
On the construction, which I give the will, he was not qualified to take possession of this estate ; for he was not regularly admitted to exercise the pastoral functions in this congregation ; and this estate was devised for the use of a priest regularly admitted to the discharge of those duties, who should also, besides those duties discharge the other duties of masses for the soul of Mr. Browers. His disqualification has not been removed, but confirmed by the interdict and suspension.
*371Had this been an independent congregation acknowledging no superior authority or appellate jurisdiction over their internal concerns, his priest’s office, and the assent of the congregation might have been a sufficient introduction of him into the enjoyment of this estate. But, in other Christian churches, there are grades of jurisdiction, general and national councils, general assemblies, synods, and presbyteries ; pope, patriarch, metropolitan, suffragan, arch-bishop, and bishop. As, in churches of the presbyterian form, no minister can be regularly qualified to discharge the pastoral functions in any congregation or parish without the appointment of the presbytery of the bounds ; so, in churches of the episcopal form, without the appointment of the bishop of the diocese.
The bishop of Baltimore has, and before, and at the time of Fromm’s taking possession of this estate, had the sole episcopal authority over the Catholic church of the United States. Every Catholic congregation within the United States is subject to his inspection ; and, without authority from him, no Catholic priest can exercise any pastoral functions over any congregation within the United States. Without his appointment or permission to exercise pastoral functions over this congregation, no priest can be intitled, under the will of Browers, to claim the enjoyment of this estate. Fromm has no such appointment or permission, and is, therefore, incompetent to discharge the duties, or enjoy the benefits, which are the objects of the will of Browers.
We cannot suppose, that Mr. Browers intended, that his estate should be enjoyed by any vagrant irregular priest, who might happen first to occupy it. He surely meant a priest regularly established as pastor of this congregation. I feel it a duty to strain every expression against the construction, that this is a foundation of masses for the soul of the dead, without any care of the souls of the living. And I find expressions in this will, sufficient to satisfy me, that Browers devised his estate to his successors in the pastoral duties over that congregation.
With this opinion, it is not to be supposed that I should consider the possession of Mr. Fromm, acquired *372as it was, otherwise than as the possession of an intruder without any right. He himself seems in an honest moment, to have considered it in the same light, and solemnly agreed to give it up, if the bishop did not consent to his establishment as priest in that congregation.
I have no hesitation in saying, that the defendant has no right.
The next question is, whether the executors are the proper persons to make a lease on which to support an ejectment.
We have no court of Chancery in Pennsylvania, so superintend the execution of trusts. Perhaps it would have been proper to apply to the legislature, to vest the estate in trustees for the uses of the will of Theodorus Browers. As the case stands, no persons are more proper, as lessors, than the executors. They have a right to possession for some purposes, to build a tomb, &c. I have no inclination to look, with an eagle’s eye, into every defect in point of form, when I am so clear, that the defendant has no right to possession. At any rate, I am not now prepared to say, that, on this ground, there ought to be a verdict for the defendant. If the executors be incompetent to make a lease, on which to support an ejectment, the defendant may obtain the deliberate opinion of this or a superior court. Now, I think, there ought to be a verdict for the plaintiff.
The jury found a verdict for the plaintiff.